323 S.W.3d 127 (2010)
Harry DARLINGTON, Appellant,
v.
HARRAH'S NORTH KANSAS CITY, LLC, Respondent.
No. WD 72092.
Missouri Court of Appeals, Western District.
October 26, 2010.
Mark E. Kelly, Liberty, MO, for Appellant.
*128 John R. Fox, Kansas City, MO, for Respondent.
Before LISA WHITE HARDWICK, C.J., JAMES EDWARD WELSH, J., and CHARLES E. ATWELL, Sp. J.

ORDER
PER CURIAM:
Harry Darlington appeals the Labor and Industrial Relations Commission's decision denying him workers' compensation benefits. We affirm. Rule 84.16(b).